SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Clarification about 4Q11 Results Rio de Janeiro, February 16 th , 2012 – Petróleo Brasileiro S.A. – Petrobras clarifies about the news issued by the Brazilian press about the webcast for investor and analysts concerning the 2011 fourth quarter results (4Q11). Regarding the 2012 output, the Company clarifies that the production target for the year was not disclosed yet. The information disclosed refers to the “average contribution”, in the 2012 curve, of the platforms that started producing in 2010/11 and those that are scheduled to start producing in 2012. The estimated average output of these platforms (P-57, Lula Pilot, P-56, Tiro-Sidon and Baleia Azul Pilot) in 2012 is 336,000 barrels per day (bpd), which represents an increase of 211,000 as compared with their output in 2011. The average contribution of these units is not compared with the information disclosed during the presentation of the 2011 third quarter results (3Q11), when it was presented the total capacity of the units scheduled to start up in 2012. Long-term oil price forecast (after 2015) was revised down from US$ 80/barrel to US$ 75/barrel, as disclosed in the webcast. The revision is made from time to time and may impact the assets value as a result of the change in the cash flow generation. The Company states that its price policy is designed to make gasoline and diesel prices consistent with long-term trends in international prices, without transferring volatility to the domestic market. Concerning the divestment policy, the 2011-2015 Business Plan includes the divestment amount of US$ 13.6 billion as a source of financing for capex. The Company is currently assessing different assets to be considered in this program, including opportunities of Exploration & Production in Brazil and overseas and opportunities for overseas refining. Concerning the financial statements of 2011, released to the market on February 9 th , 2012, data adjustments needed to be made to explanatory note no. 25, relating the Expenses by Nature and Statement of Added Value, in view that part of the expenses allocated in the services item should have been included in the item acquired raw materials/products. After the correction, the Company resubmitted the financial statements on February 14 th , 2012. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A. – PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos “antecipa”, “acredita”, “espera”, “prevê”, “pretende”, “planeja”, “projeta”, “objetiva”, “deverá”, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. These changes did not cause any change neither in the total amounts presented in the explanatory note nº 25 not in the income statement, statement of financial position, cash flow statements and other explanatory notes. Lastly, the Company’s states that the first COMPERJ refining stage is slated to go into production in September 2014. The new date stems from the fact that more time was needed to contract utilities. The first refining stage at Refinaria do Nordeste (RNEST) is slated to go into production in June 2013 and the second stage is slated for January 2014. These changes were due to above-average rainfall and shutdowns (strikes) by contractors. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A. – PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos “antecipa”, “acredita”, “espera”, “prevê”, “pretende”, “planeja”, “projeta”, “objetiva”, “deverá”, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 16, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
